Citation Nr: 1721691	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable evaluation for a left midstromal corneal scar.

3.  Whether the reduction of the evaluation for L5-S1 facet degenerative changes with mild disc height loss (a "low back disability") from 40 percent to 10 percent, effective August 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in November 2009 and June 2016.  Jurisdiction over the issues on appeal currently resides with the RO in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the issues of entitlement to increased initial ratings for his service-connected pseudofolliculitis barbae and left midstromal corneal scar.  A transcript of the hearing is of record.

In a June 2016 rating decision, the RO reduced the disability rating assigned for the Veteran's service-connected low back disability from 40 percent to 10 percent, effective August 1, 2016.  In May 2017, the Veteran submitted correspondence that the Board finds may reasonably be construed as a timely notice of disagreement (NOD) with that decision.  See 38 C.F.R. § 19.9(c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Accordingly, the issue of the propriety of the reduction of the evaluation for the Veteran's low back disability is also on appeal, has been included on the title page, and will be addressed in the Remand portion of this decision, below.

Additionally, in the same May 2017 correspondence, the Veteran appears to have raised the issues of entitlement to service connection for sleep apnea and athlete's foot.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits, if it has not already initiated such action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran was last afforded VA examinations in connection with his service-connected pseudofolliculitis barbae and left midstromal corneal scar in August 2009.  During his January 2017 Board hearing, he testified that the full symptomatology he believes to be associated with his eye disability had not been considered by the 2009 examiner and that both his eye disability and his pseudofolliculitis barbae had worsened since that time.  In light of the foregoing testimony, the Veteran must be afforded additional VA examinations to assess the current nature, extent, and severity of those disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran testified during his Board hearing that he receives treatment for his eye condition through VA.  Thus, on remand, ongoing VA treatment records should be obtained.

Finally, as was noted in the Introduction to this decision, in May 2017, the Veteran filed a timely NOD with the RO's June 2016 reduction of the rating assigned for his service-connected low back disability from 40 percent to 10 percent, effective August 1, 2016.  As the RO has not yet issued a statement of the case (SOC) in response to that NOD, remand for issuance of an SOC is required.  See 38 C.F.R. § 19.9(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing whether the reduction of the evaluation for L5-S1 facet degenerative changes with mild disc height loss from 40 percent to 10 percent, effective August 1, 2016, was proper.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  After the development requested in item 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected eye condition, characterized as a left midstromal corneal scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In addition to completing the disability benefits questionnaire (DBQ) associated with the requested examination, the examiner should identify all residuals, including any neurological deficits, related to the July 2008 in-service eye injury the Veteran sustained during a boating accident.  In doing so, the examiner should specifically consider and discuss the symptoms the Veteran has reported experiencing since that time, including but not limited to left eye twitching, photophobia, and headaches.

4.  Schedule the Veteran for a VA examination to determine the current severity of his pseudofolliculitis barbae.  If possible, the examination should coincide with a flare-up of the Veteran's symptoms.  If that is not possible, ask the Veteran to provide color photographs of the affected areas during a flare-up, if possible.

The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims of entitlement to an increased initial rating for pseudofolliculitis barbae and entitlement to an increased initial rating for a left midstromal corneal scar.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

